            Case 1:21-cv-11241 Document 1 Filed 07/30/21 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

                                )
 COMMONWEALTH OF MASSACHUSETTS, )
                                )
                Plaintiff,      )
                                )
           v.                   )                       Civil Action No. 1:21-cv-11241
                                )
 PATRIOT MARINE, LLC,           )
                                )
                Defendant.      )
                                )

                 COMPLAINT FOR DECLARATORY JUDGMENT

      1.   This is an action by the Commonwealth of Massachusetts against Defendant

Patriot Marine, LLC (Patriot Marine) pursuant to the Oil Pollution Act of 1990 (OPA), 33

U.S.C. §§ 2701-2761, and the Massachusetts Oil and Hazardous Material Release

Prevention and Response Act, Mass. Gen. Laws ch. 21E, §§ 1-22 (Chapter 21E), seeking

a declaratory judgment, pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201(a),

that Patriot Marine is liable to the Commonwealth for natural resource damages resulting

from the discharge of oil from the M/V OCEAN KING—a vessel owned and operated by

Patriot Marine—into the waters of Great Harbor, Woods Hole, Massachusetts, on or

about January 21, 2018.

      2.   The Commonwealth seeks a declaratory judgment on liability only for natural

resource damages against the Defendant that is binding in this action and will be binding

in any subsequent action or actions against the Defendant for all natural resource
            Case 1:21-cv-11241 Document 1 Filed 07/30/21 Page 2 of 14




damages resulting from the discharge of oil from the M/V OCEAN KING into the waters

of Great Harbor, Woods Hole, Massachusetts, on or about January 21, 2018.

      3.   The Commonwealth is not seeking an award of natural resource damages in

this action, nor is it seeking declaratory judgment on the extent of injury, destruction, or

loss of natural resources that occurred because of the unlawful discharge of oil by the

Defendant. Any such injury to, destruction of, loss of, or loss of use of natural resources

and the damages that should be awarded to the Commonwealth are expressly reserved for

determination in a subsequent action or actions by the Commonwealth under Sections

1002(a) and 1002(b)(2)(A) of OPA, 33 U.S.C. §§ 2702(a), 2702(b)(2)(A), and Section 5

of Chapter 21E, Mass. Gen. Laws ch. 21E, § 5.

                              JURISDICTION AND VENUE

      4.   This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, and

Section 1017(b) of OPA, 33 U.S.C. § 2717(b). This Court has pendent jurisdiction over

the State law claim pursuant to 28 U.S.C. § 1367.

      5.   Venue is proper in this District, pursuant to 28 U.S.C. § 1391(b), and Section

1017(b) of OPA, 33 U.S.C. § 2717(b), because the discharge of oil and natural resource

injuries occurred in this District.

                                         PARTIES

      6.   The Plaintiff is the Commonwealth of Massachusetts appearing by and through

the Attorney General and the Massachusetts Executive Office of Energy and

Environmental Affairs (EEA).




                                              2
            Case 1:21-cv-11241 Document 1 Filed 07/30/21 Page 3 of 14




      7.   The Attorney General is the chief law officer of the Commonwealth, with

offices at One Ashburton Place, Boston, Massachusetts. She is authorized to bring this

action, and to seek the relief requested herein, pursuant to Mass. Gen. Laws ch. 12, §§ 3

and 11D.

      8.   The Executive Office of Energy and Environmental Affairs maintains its

principal office at 100 Cambridge Street, Suite 900, Boston, Massachusetts. The EEA

Secretary is the Massachusetts official designated to act on behalf of the public as trustee

for natural resources managed or owned or protected by the Commonwealth and its

agencies. Mass. Gen. Laws ch. 21A, § 2A.

      9.   Defendant Patriot Marine, LLC is a limited liability company that was

organized in Massachusetts in 2005. At all times relevant to the matters at issue in this

Complaint, Patriot Marine had a place of business at 550 Pleasant Street, Suite 104,

Winthrop, Massachusetts, 02152, and was doing business in the Commonwealth of

Massachusetts and within the jurisdiction of this Court through, among other things, the

ownership and operation of the towboat M/V OCEAN KING.

     10. In February of 2019, Patriot Marine reorganized and changed the location of its

principal office from Winthrop, Massachusetts, to New Haven, Connecticut. Patriot

Marine’s current principal office is located at 2 Poplar Street, New Haven, Connecticut,

06513. Patriot Marine maintains corporate records at 256 Marginal Street, East Boston,

Massachusetts, 02128, which is also the address of its resident agent for service.




                                              3
            Case 1:21-cv-11241 Document 1 Filed 07/30/21 Page 4 of 14




                              STATUTORY BACKGROUND

                                  Oil Pollution Act of 1990

     11. Section 1002(a) of OPA, 33 U.S.C. § 2702(a), provides that “each responsible

party for a vessel . . . from which oil is discharged, or which poses the substantial threat

of a discharge of oil, into or upon the navigable waters or adjoining shorelines . . . is

liable for the . . . damages . . . that result from such incident.”

     12. Section 1001(37) of OPA, 33 U.S.C. § 2701(37), defines the term “vessel” to

mean “every description of watercraft or other artificial contrivance used, or capable of

being used, as a means of transportation on water, other than a public vessel.”

     13. Section 1001(32) of OPA, 33 U.S.C. § 2701(32), defines “responsible party” to

include, “[i]n the case of a vessel, any person owning [or] operating . . . the vessel.”

     14. The term “discharge,” as defined by Section 1001(7) of OPA, 33 U.S.C.

§ 2701(7), includes any “spilling, leaking, pumping, pouring, emitting, emptying, or

dumping.”

     15. “Damages” for which a responsible party is liable, pursuant to Section 1002(a)

of OPA, 33 U.S.C. § 2702(a), include, “[d]amages for injury to, destruction of, loss of, or

loss of use of, natural resources, including the reasonable costs of assessing the

damage . . . .” 33 U.S.C. §§ 2701(5), 2702(b)(2).

     16. Section 1001(20) of OPA, 33 U.S.C. § 2701(20), provides that “‘natural

resources’ includes land, fish, wildlife, biota, air, water, ground water, drinking water

supplies, and other such resources belonging to, managed by, held in trust by,




                                                4
            Case 1:21-cv-11241 Document 1 Filed 07/30/21 Page 5 of 14




appertaining to, or otherwise controlled by the United States . . ., any State or local

government or Indian tribe, or any foreign government.”

     17. Section 1006 of OPA, 33 U.S.C. § 2706, provides that liability for natural

resource damages shall be to the United States and/or a State for natural resources

belonging to, managed by, controlled by, or appertaining to the United States and/or a

State.

     18. Pursuant to Section 1006(b)(3) of OPA, 33 U.S.C. § 2706(b)(3), EEA’s

Secretary has been designated as the natural resource trustee for the Commonwealth for

recovery under OPA for injuries to, destruction of, loss of, or loss of use of natural

resources belonging to, managed by, held in trust by, appertaining to, or otherwise

controlled by the Commonwealth and its agencies. Mass. Gen. Laws ch. 21A, § 2A.

                           Massachusetts Oil and Hazardous
                      Material Release Prevention and Response Act

     19. Section 5 of Chapter 21E provides that “the owner or operator of a vessel . . . at

which there is or has been a release of oil . . . shall be liable, without regard to fault, . . .

to the [C]ommonwealth for all damages for injury to and for destruction or loss of natural

resources, including the costs of assessing and evaluating such injury, destruction or loss,

incurred or suffered as a result of such release or threat of release.” Mass. Gen. Laws ch.

21E, §§ 5(a)(1), 5(a)(ii).

     20. Section 2 of Chapter 21E defines “owner or operator” as, “in the case of a

vessel, any person owning, operating or chartering by demise such vessel.” Mass. Gen.

Laws ch. 21E, § 2.



                                                 5
            Case 1:21-cv-11241 Document 1 Filed 07/30/21 Page 6 of 14




     21. Section 2 of Chapter 21E defines the term vessel to mean “every description of

watercraft or other artificial contrivance used, or capable of being used, as a means of

transportation on water.” Mass. Gen. Laws ch. 21E, § 2.

     22. The term “release,” as defined by Section 2 of Chapter 21E, includes “any

spilling, leaking, . . . discharging, . . . escaping, dumping or disposing into the

environment.” Mass. Gen. Laws ch. 21E, § 2.

     23. The term “environment,” as defined by Section 2 of Chapter 21E, includes

“waters[] [and] land . . . of the [C]ommonwealth.” Mass. Gen. Laws ch. 21E, § 2.

     24. The term “waters of the Commonwealth,” as defined by Section 2 of Chapter

21E, includes “all waters within the jurisdiction of the [C]ommonwealth, including . . .

coastal waters.” Mass. Gen. Laws ch. 21E, § 2.

                                           FACTS

     25. The M/V OCEAN KING, Official Number 259410, is a 199 gross register ton,

95-foot long, commercial towing vessel, built in 1950.

     26. At all material times, Patriot Marine owned and operated the M/V OCEAN

KING.

     27. On or about January 20, 2018, the M/V OCEAN KING sustained hull damage

when it ran aground in Saquatucket Harbor in Harwich, Massachusetts. After the

grounding, the M/V OCEAN KING transited from Harwich to Woods Hole,

Massachusetts, where it moored at the Woods Hole town dock.

     28. During the morning of January 21, 2018, the M/V OCEAN KING departed

from Woods Hole.


                                               6
               Case 1:21-cv-11241 Document 1 Filed 07/30/21 Page 7 of 14




         29. Several hours after the M/V OCEAN KING departed from Woods Hole on

January 21, 2018, a private citizen reported to the United States Coast Guard’s National

Response Center a 100-yard by 100-yard sheen, which smelled of motor oil, in the water

and on the rocks in Great Harbor, Woods Hole, Massachusetts. Later that day, personnel

from the Coast Guard’s Marine Safety Detachment Cape Cod arrived on scene to conduct

a preliminary assessment and collect oil samples from the spill.

         30. Because no responsible party was found on-scene, the Coast Guard authorized

Cape Waterman Inc., d/b/a Sea Tow Cape and Islands (Sea Tow), to commence activities

to clean-up the oil spill, which activities began on January 21, 2018. Sea Tow continued

as the primary responder for clean-up operations in Woods Hole from January 21, 2018

until February 15, 2018.

         31. While the clean-up was ongoing, the Coast Guard investigated the spill and

collected oil samples from the M/V OCEAN KING’s bilge water. The oil samples from

the M/V OCEAN KING matched the oil samples from the January 2018 Woods Hole oil

spill.

         32. On January 31, 2018, the Coast Guard issued a Notice of Designation to Patriot

Marine, which formally designated the M/V OCEAN KING as the source of the oil

discharge and release.

         33. On February 14, 2018, George Chalos, an attorney for Patriot Marine, sent a

letter to Sea Tow, stating: “[i]n accordance with the Oil Pollution Act of 1990 (33 USC

2714(c)), Patriot Marine LLC, as owner and operator of the Tug OCEAN KING, has

voluntarily accepted responsibility for an accidental discharge of bilge water and oil into


                                               7
            Case 1:21-cv-11241 Document 1 Filed 07/30/21 Page 8 of 14




the Great Harbor on or about January 21, 2018. Claims for certain uncompensated

damages and removal costs may be submitted to Patriot Marine LLC.”

     34. The discharge and release of oil from the M/V OCEAN KING into Great

Harbor, Woods Hole, Massachusetts, on or about January 21, 2018, caused injury to,

destruction of, loss of, or loss of use of the natural resources, belonging to, managed by,

held in trust by, appertaining to, or otherwise controlled by the Commonwealth, including

injuring shoreline within Great Harbor, up to the high tide line, and killing waterfowl.

     35. As a result of the discharge and release of oil, the Commonwealth has incurred

and continues to incur natural resource damages, including costs associated with

assessing and evaluating the damage to the natural resources resulting from the discharge

and release of oil from the M/V OCEAN KING into Great Harbor, Woods Hole,

Massachusetts.

     36. The Commonwealth’s assessment of natural resource damages to natural

resources resulting from the Defendant’s oil discharge and release is ongoing. Thus, the

amount of damages sustained by the Commonwealth resulting from the unlawful

discharge and release of oil from M/V OCEAN KING is not yet fully known.




                                              8
            Case 1:21-cv-11241 Document 1 Filed 07/30/21 Page 9 of 14




                                  CAUSES OF ACTION

COUNT I:        PATRIOT MARINE IS LIABLE FOR NATURAL RESOURCES DAMAGES
                UNDER OPA.

     37. The Commonwealth realleges and incorporates by reference the allegations of

paragraphs 1–36.

     38. The Defendant, at all times material times to the allegations in this Complaint,

was the owner or operator of the M/V OCEAN KING and has been and remains a

“responsible party” for a “vessel” within the meaning of Section 1001(32) of OPA,

33 U.S.C. § 2701(32).

     39. At all material times, the M/V OCEAN KING was a “vessel” as defined by

Section 1001(37) of OPA, 33 U.S.C. § 2701(37).

     40. The oil discharged from the M/V OCEAN KING into Great Harbor, Woods

Hole, Massachusetts on or about January 21, 2018 was “oil” within the meaning of

Section 1001(23) of OPA, 33 U.S.C. § 2701(23),

     41. As a result of the “discharge,” as defined by Section 1001(7) of OPA, 33

U.S.C. § 2701(7), of oil from the M/V OCEAN KING into Great Harbor, Woods Hole,

Massachusetts on or about January 21, 2018, there have been “damages,” as that term is

defined in Section 1002(b)(2)(A) of OPA, 33 U.S.C. § 2702(b)(2)(A); see also id.

§ 2701(5), for injury to, destruction of, loss of, or loss of use of “natural resources,” as

that term is defined in Section 1001(20) of OPA, 33 U.S.C. § 2701(20), for which the

Commonwealth is a trustee within the meaning of Section 1006(b)(3) of OPA, 33 U.S.C.

§ 2706(b)(3).



                                               9
           Case 1:21-cv-11241 Document 1 Filed 07/30/21 Page 10 of 14




     42. The Commonwealth sustained and may sustain “damages,” as that term is

defined in Section 1002(b)(2)(A) of OPA, 33 U.S.C. § 2702(b)(2)(A), for, among other

things, injuries to, destruction of, loss of, or loss of use of natural resources.

     43. The Defendant is liable for natural resource damages under OPA resulting

from the discharge of oil from the M/V OCEAN KING into Great Harbor, Woods Hole,

Massachusetts, on or about January 21, 2018.

     44. An actual controversy exists between the Commonwealth and the Defendant

with respect to the Defendant’s liability for natural resources damages resulting from the

discharge of oil from the M/V OCEAN KING into Great Harbor, Woods Hole,

Massachusetts.

     45. The Commonwealth is entitled to, and hereby seeks, a declaratory judgment

that is binding in any subsequent action or actions that the Defendant is liable to the

Commonwealth for all natural resources damages resulting from the discharge of oil from

the M/V OCEAN KING into Great Harbor, Woods Hole, Massachusetts on or about

January 21, 2018.

     46. Based on the foregoing allegations, Commonwealth is entitled to a declaratory

judgment on the elements of liability under OPA for natural resources damages. The

Commonwealth does not, at this time, seek declaratory judgment with respect to the

extent of the injury, destruction, loss of, or loss of use of, to natural resources that have

occurred, or may occur, as a result of the discharge of oil into Great Harbor, Woods Hole,

Massachusetts from the M/V OCEAN KING on or about January 21, 2018. Any such

injury to, destruction of, loss of, or loss of use of, natural resources and the damages that


                                               10
            Case 1:21-cv-11241 Document 1 Filed 07/30/21 Page 11 of 14




should be awarded are expressly reserved for determination in a subsequent action or

actions.

COUNT II:     PATRIOT MARINE IS LIABLE FOR NATURAL RESOURCES DAMAGES
              UNDER MASS. GEN. LAWS CH. 21E.

     47. The Commonwealth realleges and incorporates by reference the allegations of

paragraphs 1–46.

     48. The Defendant, at all times material to the allegations in this Complaint, was

the “owner” and/or “operator” of the M/V OCEAN KING as those terms are defined by

Section 2 of Chapter 21E, Mass. Gen. Laws ch. 21E, § 2, and has been and remains a

responsible party for a vessel within the meaning of Section 5(a)(1) of Chapter 21E,

Mass. Gen. Laws ch. 21E, § 5(a)(1).

     49. At all material times, the M/V OCEAN KING was a “vessel” as defined by

Section 2 of Chapter 21E, Mass. Gen. Laws ch. 21E, § 2.

     50. The oil released from the M/V OCEAN KING into Great Harbor, Woods Hole,

Massachusetts on or about January 21, 2018 was “oil” within the meaning of Section 2 of

Chapter 21E, Mass. Gen. Laws ch. 21E, § 2.

     51. As a result of the “release,” as that term is defined by Chapter 21E, Mass. Gen.

Laws ch. 21E, § 2, of oil from the M/V OCEAN KING into Great Harbor, Woods Hole,

Massachusetts on or about January 21, 2018, which are “waters of the Commonwealth,”

as that term is defined by Chapter 21E, Mass. Gen. Laws ch. 21E, § 2, and adjoining

shorelines, there have been injuries to, destruction of, loss of, or loss of use of natural




                                              11
           Case 1:21-cv-11241 Document 1 Filed 07/30/21 Page 12 of 14




resources, within the meaning of Chapter 21E, Mass. Gen. Laws ch. 21E, § 5, for which

the Commonwealth may recover damages, Mass. Gen. Laws ch. 21E, §§ 5(a)(1), 5(a)(ii).

     52. The Commonwealth sustained and may sustain natural resources damages for,

among other things, injuries to, destruction of, loss of, or loss of use of natural resources.

     53. The Defendant is liable for natural resources damages under Chapter 21E

resulting from the release of oil from the M/V OCEAN KING into Great Harbor, Woods

Hole, Massachusetts, on or about January 21, 2018.

     54. An actual controversy exists between the Commonwealth and the Defendant

with respect to the Defendant’s liability for natural resources damages resulting from the

release of oil from the M/V OCEAN KING into Great Harbor, Woods Hole,

Massachusetts.

     55. As owner and operator of a vessel from which oil was released into or upon the

waters of the Commonwealth and/or adjoining shorelines, the Defendant is liable to the

Commonwealth under Section 5(a)(ii) of Chapter 21E, Mass. Gen. Laws ch. 21E,

§ 5(a)(ii), for all damages for such injury to, destruction of, loss of, or loss of use of,

natural resources, as well as the costs of assessing and evaluating such injury, destruction,

or loss, incurred or suffered by the Commonwealth as a result of such release.

     56. The Commonwealth is entitled to, and hereby seeks, a declaratory judgment

that is binding in any subsequent action or actions that the Defendant is liable to the

Commonwealth for all natural resources damages resulting from the release of oil from

the M/V OCEAN KING into Great Harbor, Woods Hole, Massachusetts on or about

January 21, 2018.


                                               12
            Case 1:21-cv-11241 Document 1 Filed 07/30/21 Page 13 of 14




     57. Based on the foregoing allegations, Commonwealth is entitled to a declaratory

judgment on the elements of liability under Chapter 21E for natural resources damages.

The Commonwealth does not, at this time, seek declaratory judgment with respect to the

extent of the injury, destruction, loss of, or loss of use of, to natural resources that have

occurred, or may occur, as a result of the release of oil into Great Harbor, Woods Hole,

Massachusetts from the M/V OCEAN KING on or about January 21, 2018. Any such

injury to, destruction of, loss of, or loss of use of, natural resources and the damages that

should be awarded are expressly reserved for determination in a subsequent action or

actions.

                                 REQUEST FOR RELIEF

       WHEREFORE, the Commonwealth respectfully requests that this Court:

       A.     Enter a declaratory judgment pursuant to the Declaratory Judgment Act, 28

U.S.C. § 2201(a), and OPA Sections 1002(a), 1002(b)(2)(A), and 1006(a)(2), 33 U.S.C.

§§ 2702(a), 2702(b)(2)(A), and 2706(a)(2), that the Defendant is liable, without

limitation, for all natural resources damages, including any injury, destruction, loss of, or

loss of use of, natural resources, including all reasonable assessment costs, shown in a

subsequent action or actions to recover natural resources damages, resulting from the oil

discharge from the M/V OCEAN KING, which will be binding in this action and in any

subsequent action or actions by the Commonwealth to recover natural resources

damages;

       B.     Enter a declaratory judgment pursuant to the Declaratory Judgment Act, 28

U.S.C. § 2201(a), and Section 5(a)(ii) of Chapter 21E, Mass. Gen. Laws ch. 21E,


                                               13
            Case 1:21-cv-11241 Document 1 Filed 07/30/21 Page 14 of 14




§ 5(a)(ii), that the Defendant is liable, without limitation, for all natural resources

damages, including injury to, destruction of, loss of, or loss of use of the natural

resources, including all reasonable assessment costs, shown in a subsequent action or

actions to recover natural resources damages, resulting from the oil release from the M/V

OCEAN KING, which will be binding in this action and in any subsequent action or

actions by the Commonwealth to recover natural resources damages;

       C.     Award the Commonwealth all of its costs to maintain this action; and

       D.     Grant such other relief as the Court deems just and proper.



                                                    Respectfully submitted,

                                                    COMMONWEALTH OF
                                                    MASSACHUSETTS

                                                    By its attorneys,

                                                    MAURA HEALEY
                                                     Attorney General


                                                     /s/ Seth Schofield
                                                    SETH SCHOFIELD, BBO No. 661210
                                                      Senior Appellate Counsel
                                                    Energy and Environment Bureau
                                                    Office of the Attorney General
                                                    One Ashburton Place, 18th Floor
                                                    Boston, Massachusetts 02108
                                                    Tel: (617) 963-2436
Dated: July 30, 2021                                seth.schofield@mass.gov




                                               14
